J-S04021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    GERRIEL L. PICKEL                          :
                                               :
                      Appellant                :   No. 955 MDA 2017

              Appeal from the Judgment of Sentence March 29, 2017
     In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-CR-0005246-2016


BEFORE: SHOGAN, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                               FILED MAY 08, 2018

        Appellant, Gerriel L. Pickel, appeals from the March 29, 2017

Judgment of Sentence entered in the York County Court of Common Pleas

following a non-jury trial.       The trial court convicted Appellant of Driving

Under the Influence of Alcohol or Controlled Substance (“DUI”) and Driving

While Operating Privilege is Suspended or Revoked (“DWS”),1 and sentenced

Appellant to a term of six months’ probation and a fine of $300 for DUI and

$500 for DWS.        Because the $500 fine imposed for DWS constitutes an

illegal sentence, we vacate and remand.

        The factual history is not relevant to our disposition.        Following

sentencing, on April 9, 2017, Appellant filed a Motion for Reconsideration of


____________________________________________


1   75 Pa.C.S. §3802(a)(1) and 75 Pa.C.S. § 1543(a), respectively.
J-S04021-18



Sentence, which the trial court denied.     Appellant timely appealed.     Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises a sole issue for our review:

      Whether [Appellant]’s $500 fine for [DWS] should be corrected
      where a $200 fine is mandated by statute and the $500 fine is
      unauthorized, the trial court clearly intended to impose a $200
      fine, and the trial court has now requested remand for correction
      of the fine.

Appellant’s Brief at 4.

      Issues relating to the legality of a sentence are questions of law; our

standard of review is de novo and our scope of review is plenary.

Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014). It is

well established that “if no statutory authorization exists for a particular

sentence, that sentence is illegal and subject to correction.” Id. (quotation

and citation omitted).

      Instantly, Appellant asserts that the trial court erroneously imposed an

illegal $500 fine for DWS, instead of the $200 fine that was mandated by

statute and discussed in court; the trial court and the Commonwealth agree.

See Appellant’s Brief at 9-11; Trial Court Opinion, dated 10/19/2017, at 7-

8; Commonwealth’s Letter Brief at 1-2. The trial court, Appellant, and the

Commonwealth all request a remand of this case to correct the error. Id.

      Section 1543 of the Motor Vehicle Act provides, in pertinent part:

      . . . [A]ny person who drives a motor vehicle on any highway or
      trafficway of this Commonwealth after the commencement of a
      suspension, revocation or cancellation of the operating privilege
      and before the operating privilege has been restored is guilty of

                                     -2-
J-S04021-18


        a summary offense and shall, upon conviction, be sentenced to
        pay a fine of $200.

75 Pa.C.S.A. § 1543(a).         Our Supreme Court has held that “[o]nce a trial

court      has   determined     that   the   Commonwealth      has   established   the

requirements of a legislatively mandated sentence, the trial court has no

discretion to deviate its sentence from that which is defined by statute.”

Commonwealth v. Vasquez, 744 A.2d 1280, 1282 (Pa. 2000) (citations

omitted). Moreover, when a trial court imposes a sentence that is outside of

the legal parameters prescribed by the applicable statute, the sentence is

illegal and this Court should remand for correction. Id. at 1284.

        Upon convicting Appellant of DWS, the trial court was legislatively

mandated to impose a fine of $200. Instead, the trial court stated on the

record that it was going to impose a $200 fine for DWS, but then entered a

Sentence Order that imposed a $500 fine. See N.T. Verdict, 3/29/17, at 3;

Sentence Order dated 3/29/17. The trial court explained that “a seemingly

clerical    error”   resulted     in   the    fine   being   incorrectly   transcribed,

acknowledged that the fine was illegal, and requested that this Court

remand the case for correction. Trial Court Opinion, dated 10/19/17, at 7-8.

        Accordingly, we conclude that the $500 fine imposed for DWS

constitutes an illegal sentence and vacate that fine. We remand for the trial

court to impose a $200 fine for DWS pursuant to 75 Pa.C.S.A. § 1543(a).

        Judgment of Sentence vacated.              Case remanded with instructions.

Jurisdiction relinquished.



                                             -3-
J-S04021-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2018




                          -4-